IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2737 Disciplinary Docket No. 3
                                          :
MARK A. HOFFMAN                           :   Board File No. C2-20-336
                                          :
                                          :   Attorney Registration No. 29577
                                          :
                                          :   (Montgomery County)




                                        ORDER


PER CURIAM


       AND NOW, this 24th day of July, 2020, upon consideration of the Joint Petition to

Temporarily Suspend an Attorney, the Joint Petition is granted, and Mark A. Hoffman is

placed on immediate temporary suspension until further definitive action by this Court.

See Pa.R.D.E. 208(f)(1). Respondent shall comply with all the provisions of Pa.R.D.E.

217. Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this order are specifically

preserved. See Pa.R.D.E. 208(f)(4) and (f)(6).

       This Order constitutes an imposition of public discipline pertaining to

confidentiality. See Pa.R.D.E. 402.